Citation Nr: 1412591	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  03-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for posttraumatic headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the docket. 

The Veteran had honorable active service from August 1986 to December 1992.  He also served on active duty from December 1992 to October 1996, which was ultimately determined to be dishonorable service. 

The matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

In February 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claim file. 

In December 2010, July 2012, and May 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) with two issues; increased ratings before and after September 2012.   In view of the evidence of record and the decision rendered, the Board has recharacterized the matter as a single issue for an increased rating.  

The Veteran perfected an appeal for entitlement to a total disability rating based upon individual unemployability (TDIU), which was granted by a November 2013 rating decision.  The Board no longer has jurisdiction over this issue.  

The May 2013 remand referred the following claims to the AOJ: a claim for a temporary total rating for convalescence after left knee surgery; claims for increased ratings for all service-connected disabilities; claims for service connection for benign paroxysmal positional vertigo, a sleep disorder, and four scars on the Veteran's left leg; and claims for restoration of service connection for a deviated nasal septum and residuals of a fractured sternum and left ribs.  No action has been taken on any of these claims; they are again referred to the AOJ for disposition.

During a March 2003 mental health evaluation, the Veteran asserted that his major depression is secondary to his headaches.  Thus, a claim of entitlement for service connection for depression, including as secondary to the service-connected headaches, is raised by the evidence of record, and is also referred to the AOJ. 

Additional medical records were received by the Board on February 18, 2014; however, they are unrelated to the Veteran's headache disorder.  Accordingly, remand of this matter for the issuance of a supplemental statement of the case is not required.  38 C.F.R. § 19.31.  


FINDING OF FACT

Since May 21, 2002, posttraumatic headaches have been manifested by very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for posttraumatic headaches have been met since May 21, 2002 .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.         § 4.124a, Diagnostic Code 8045-8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the maximum schedular rating for headaches is being awarded, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   


Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the veteran's medical history, so that a rating may accurately reflect the veteran's entire clinical picture.  38 C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The earliest possible effective date that can be awarded for a higher rating is the date of the claim, or any date within one year prior to the filing of the claim, if it is factually ascertainable that an increase in severity occurred during that period of time.  38 U.S.C.A.§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, the precise date of the Veteran's claim cannot be ascertained.  The letter which constitutes the claim for benefits is undated and was, regrettably, not date-stamped when it was received by VA.  

However, the letter is filed immediately adjacent to a document which was received by VA on April 7, 2003.  An internal memoranda references both documents as being received on or about April 7, 2003.  The Veteran was provided with VCAA notice regarding the claim for an increased rating for headaches in May 2003.  There is no evidence of an unadjudicated claim for an increased rating for headaches which was received prior to April 7, 2003.  Thus, in the absence of evidence to the contrary, the Board finds that the date of the Veteran's claim for an increased rating for headaches is approximately April 7, 2003.  Thus, all relevant evidence received since April 2002, one year prior to the filing of the Veteran's claim, is for consideration.  

The Veteran's headaches are evaluated under both 38 C.F.R. § 4.124a, Diagnostic Code 8045, as residuals of traumatic brain injury (TBI), and under 38 C.F.R.            § 4.124a, Diagnostic Code 8100, as migraine headaches.  

Effective October 23, 2008, VA revised 38 C.F.R. § 4.124a, Diagnostic Code 8045 to provide detailed and updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008; as this claim was received in April 2003, the revised criteria are inapplicable.  

The version of Diagnostic Code 8045 in effect prior to October 23, 2008, provides that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain will be rated under the diagnostic codes specifically dealing with such disabilities.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a.  Diagnostic Code 9304 is evaluated under the general rating formula for mental disorders, which includes symptoms such as short and long term memory loss, depressed mood, sleep impairment, and impaired thinking.  38 C.F.R. § 4.130 (2008). 

The Veteran does not contend, and the record does not reflect, that he has multi-infarct dementia associated with service-related brain trauma.  Thus, it is more advantageous for the Veteran to be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, covering migraine headaches.  

Under this Diagnostic Code, characteristic prostrating attacks averaging one in 2 months over the last several months is assigned a 10 percent rating.  Characteristic prostrating attacks occurring on an average once a month over the last several months is assigned a 30 percent rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.

Facts

The Veteran incurred a head injury during active service in 1989, and has reported recurrent headaches since then.  

Post-service evidence shows that the Veteran sustained a far more serious TBI in 1999, after a motor vehicle accident.  This TBI resulted in a coma of approximately 30 days, neurocognitive deficit, and headaches of increased severity and frequency.  increased headache frequency and severity.  The general consensus among the VA examiners and the Veteran's VA treatment providers is that any additional disability stemming from the 1999 head injury cannot be separated from the headache symptoms which are related to service.  In such a case, all headache symptomatology shall be considered in determining the appropriate rating for the service-connected headaches.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998).
  
With the exception of a few brief periods of improvement, the Veteran's headache  symptoms have remained essentially unchanged throughout the appeal period.  On May 21, 2002, the Veteran reported for medical treatment, indicating that he "can't take it anymore."  He was having trouble in school as a result of constant head pain.  His headache was described as constant.  It awoke him from sleep, and he awoke in the morning with a headache.  Neck pain and stiffness were associated with the headache, although he did not have nausea and vomiting.  Moving his neck made the pain worse.  His headaches were bilateral, centered on the temples and described as a feeling of such intense pressure that the Veteran felt his head was "going to blow up."  

In May 2005, the Veteran attempted to return to the workforce despite his daily headaches.  In June 2005, the Veteran sought medical clearance from a VA treatment provider to return to his prior employment as a railroad signalman.  He provided proof that he had obtained an associate's degree and a commercial driver's license.  The examiner indicated that the Veteran's symptoms were "stable" and cleared him to return to work.  The Veteran did not return to work, however, and in March 2006 was awarded disability benefits from SSA.  

In June 2006, the Veteran stated that he had headaches approximately 5 times a week, lasting from 20 minutes to 1.5 hours.  He required a dark room to recover from these headaches; he also used both prescription and over-the-counter headache treatments.  His symptoms have remained essentially unchanged since then.  

The Veteran has been afforded VA vocational rehabilitation benefits, but has been unable to engage in substantially gainful employment.

The Veteran was afforded a VA TBI examination in July 2010.  The Veteran described his headaches as constant, daily tension-type headaches "which last for 4-6 hours and are incapacitating."  Sunlight made the headaches worse.  The examiner, found that the impact of the Veteran's headaches on his employability was "increased absenteeism."  The Veteran was "unable to function at home with children and wife due to pain and nausea."  The headaches were attributed to the Veteran's in-service TBI in 1989.  

During an October 2011 VA TBI examination, the Veteran stated that he had to take oxycodone to treat his intractable headaches.  He also needed to lie down in a dark, quiet room two to three times per day for one to two hours at a time.  He put towels with ice on his head and neck to try to alleviate the pain.  They were triggered by sunlight, noise and stress.  He was nauseated and sometimes vomited during these episodes.  He also experienced visual changes and aversion to sound.  The headaches were described by the examiner as prostrating, and occurring on a daily basis.  The effect on the Veteran's occupation was "increased tardiness" and "increased absenteeism."  The effect on his activities of daily living was "severe" during prostrating headaches.  

The Veteran underwent another VA examination in September 2012.  The examiner found the Veteran would be unable to work during his prostrating headaches; thus, employment would be precluded for several hours every week.  

An addendum to that examination was received in July 2013.  On this occasion, the examiner found that the Veteran's headaches were not productive of severe economic inadaptability, because the Veteran had been able to perform his military duties and because he was able to obtain a degree in graphic design and obtain employment after his military service.  

Analysis

In determining whether a headache disability is productive of "severe economic inadaptability," the evidence need only show that the disability is capable of producing severe economic inadaptability; it is not necessary to show that the disorder is actually causing such inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

The Veteran's reports as to the frequency and severity of his headaches are unchanged since the commencement of the appeal period, and are supported by the competent medical evidence of record.  Although no VA examiner has expressly stated that the Veteran's headaches are productive of "severe economic inadaptability," the Veteran's overall clinical picture reflects completely prostrating headaches almost every day, requiring him to take immediate action to treat the pain.  He must retreat to a dark room, treat himself with medication, and isolate from light and sound for several hours each day.  Even if he were employed, the severity of these headaches would require him to refrain from working several hours per week.  The VA examiners all agree that the Veteran's headaches result in increased absenteeism and/or increased tardiness.  These opinions are competent and probative in this matter, as these examiners reviewed the claim file, included a synopsis of the Veteran's medical and social history, and performed in-person examinations of the Veteran.  Medical opinions that are factually accurate, fully articulated, and based on sound reasoning carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The July 2013 addendum that found the Veteran's headaches are not productive of severe economic inadaptability is based on the Veteran's ability to perform his military duties and maintain some employment after his discharge from service.  The addendum is based on the severity of the Veteran's headaches from military service until approximately 1999, and does not comment on evidence received during the appeal period.  As such, it is of no probative value.

The Veteran's headaches are best characterized as frequent, completely prostrating, and productive of severe economic inadaptability.  As such, a 50 percent rating is warranted.  

The earliest evidence received within the appeal period is a May 21, 2002 VA clinical note, in which the Veteran sought treatment for constant daily headaches.  Thus, May 21, 2002, is the appropriate effective date for the rating of 50 percent, as that is the date upon which it was factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As the maximum schedular rating is awarded for the entire appeal period, staged ratings are not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  A three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), determines whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the severity of the Veteran's headaches.  The headache disability is productive of pain, limitation of function, and causes interference with employment.  These are manifestations specifically contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating of 50 percent for posttraumatic headaches, effective May 21, 2002, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


